Citation Nr: 0938022	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-33 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1950 to 
October 1952, and April 1953 to March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
Jurisdiction of the claims file was subsequently transferred 
to the Los Angeles RO.

In September 2007, the Veteran appeared and testified at a 
Travel Board hearing.  The transcript is of record.  

In November 2007, the Veteran's claim was remanded for 
further development-including a VA examination.  The 
requested action was taken and the claim is again before the 
Board for review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not shown to have bilateral hearing loss 
attributable to his period of active duty.

3.  The Veteran is not shown to have tinnitus attributable to 
his period of active duty.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1101, 1110, 1111, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2002 and December 2007, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the December 2007 notice.  As such, 
the Board finds that VA met its duty to notify the Veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial June 2002 VCAA notice was given prior 
to the appealed AOJ decision, dated in May 2003.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the nature and etiology of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer or the Board.  In September 2007, the 
Veteran appeared and testified at a Travel Board hearing at 
the Los Angeles RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The Veteran essentially contends that his in-service noise 
exposure caused his currently diagnosed bilateral hearing 
loss and tinnitus.  The Veteran's military occupational 
specialty (MOS) was as a motor vehicle operator.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. § 
3.307.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

The Veteran's service treatment records (STRs) are devoid of 
any treatment related to hearing loss or tinnitus.  Also, 
there is no evidence of complaints of in-service acoustic 
trauma.  The Veteran's whispered voice testing in October 
1952, September 1950, and at discharge in March 1954, was 
always 15/15 bilaterally.  

An October 1986 treatment record notes that the Veteran has a 
bilateral hearing deficit.  In a January 1987 VA treatment 
record, the Veteran reported 8 years of bilateral hearing 
loss.  It was questioned whether the Veteran may have had 
noise exposure, and he was assessed as having tinnitus and 
possible bilateral hearing loss.  The following month, he 
underwent audiological evaluation, and was found to have 
moderate to mild, high frequency, notched sensorineural 
hearing loss, bilaterally.  In a March 1987 VA treatment 
record, the Veteran sought treatment complaining of hearing 
loss.  He advised that he had a history of loud noise 
exposure during his post-service employment in a cabinet 
shop.  The assessment was high frequency sensorineural 
hearing loss with a drop off above 1000Hz.  

In the 1990s, the Veteran was treated for hearing loss and 
tinnitus.  Later VA treatment records reflect complaints of 
hearing loss and tinnitus, and the Veteran's reports of in-
service noise exposure.  There were no clinical findings, 
however, that the Veteran's hearing loss was related to his 
service.

Pursuant to the Board remand, in April 2009, the Veteran 
underwent a VA audiological examination.  The Veteran 
reported that during service, he was exposed to noise-
including truck noise.  He reported no use of hearing 
protection.  The Veteran denied any occupational and 
recreation noise exposure.  

Audiological testing revealed puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
55
60
LEFT
10
10
40
55
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 68 percent in the left ear.  The 
Veteran was diagnosed as having bilateral mild to moderately 
severe sensorineural hearing loss from 2000-4000Hz, and 
normal thresholds at 500-1000Hz.  He was also found to have 
tinnitus.  

Following the examination, the examiner was unable to opine 
as to whether the Veteran's bilateral hearing loss and 
tinnitus were attributable to his service as the Veteran's 
STRs were not available for review.  

The following month, a VA staff audiologist reviewed the 
April 2009 VA examination.  She reviewed the Veteran's STRs 
and opined that the Veteran's bilateral hearing loss and 
tinnitus were less likely than not related to his service.  
In reaching this opinion, she indicated that the Veteran's 
in-service whispered voice testing was not frequency 
specific.  She advised that the Veteran's DD Form 214 was 
unavailable so she could not determine his MOS or specialized 
training.  She advised that the Veteran did not report any 
hearing loss or tinnitus during his military service.  

In a June 2009 addendum to the previous opinions, the 
original VA examiner indicated that he reviewed the Veteran's 
STRs and noted that his MOS was that of a motor vehicle 
operator.  He indicated that the Veteran's bilateral hearing 
loss and tinnitus were less likely than not related to in-
service acoustic traumas.  In reaching this opinion, the 
examiner noted that there were no in-service reports of 
healthcare for any episode of acute hearing loss or tinnitus 
in the STRs.  He also opined that assignment as a motor 
vehicle operator was unlikely to have produced the type of 
hearing loss found on the Veteran's audiological examination.  
There are no contrary opinions of record.  

The Board notes that the Veteran currently has a hearing loss 
disability per 38 C.F.R. § 3.385 and has tinnitus.  The 
essential question before the Board is whether his bilateral 
hearing loss and tinnitus are shown to be related to service.  

Given the evidence as outlined above, the Board finds the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss and 
tinnitus.  The Veteran was not treated for any acoustic 
trauma in service or for many years thereafter.  In fact, the 
first treatment records referencing hearing loss were in the 
mid-1980s when the Veteran reported a history of occupational 
noise exposure.  This is over 30 years following service.  
Thus, bilateral hearing loss is denied on a presumptive 
basis.  

Service connection is also denied on a direct basis as there 
is no competent medical opinion of record linking the 
Veteran's current bilateral hearing loss and tinnitus 
diagnoses to service.  Indeed the Veteran has sought post-
service treatment for bilateral hearing loss and tinnitus, 
and he has reported in-service noise exposure, but there is 
no finding that these were causally related to service.  In 
fact, VA examiners have indicated that the Veteran's 
bilateral hearing loss and tinnitus were less likely than not 
related to his service.  The June 2009 examiner indicated 
that that his opinion was based upon no indication of reports 
of acoustic trauma in service, and the Veteran's MOS would 
not have likely caused the hearing loss he currently 
experiences.  Also, the Veteran reported in the mid-1980s 
that he had occupational noise exposure while working in a 
cabinet shop.  The Board appreciates the Veteran's 
contentions that he had noise exposure during service, but 
absent a competent medical opinion linking his currently 
diagnosed bilateral hearing loss and tinnitus to service, 
service connection must also be denied on a direct basis.  




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


